19DETAILED ACTION
This is the first action on the merits for application 16819520 filed on03/16/2020.  Claims 1-6 are pending.
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/16/2020 has been considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ohno (US 20170009817)
Ohno discloses
Regarding claim 1, a driving force transmission device (Figs.1-3, 1) comprising: 

a shaft (31) including a weakened portion (e.g. slope portion of the shaft because the diameter is smaller therefore, that portion is a weakened portion) that is a portion in an axial direction of the shaft; 
a multi-plate clutch (44,43) disposed between the clutch housing and the shaft; 
a case member (2) including a housing portion (see annotated Fig. below) having a cylindrical shape, the housing portion being configured to house at least a part of the clutch housing; and
 a falling-off preventing member (75 or 78) configured to, when the shaft is broken at the weakened portion, allow rotation of the clutch housing while restraining the clutch housing from falling off the housing portion

    PNG
    media_image1.png
    861
    894
    media_image1.png
    Greyscale

	Regarding claim 2, wherein the falling-off preventing member (75) is fixed to the housing portion, and a movement of the clutch housing in a direction in which the clutch .

Allowable Subject Matter
Claims 3-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Matsumoto (US 2009/0014271) discloses a driving force transmission device (Figs.1-2, 6) comprising: a clutch housing (Fig.2, 22) configured to be connected to a propeller shaft (Fig.1, 5) see ¶ [0014]; a shaft (29) including a weakened portion (e.g. smaller diameter portion) that is a portion in an axial direction of the shaft; a multi-plate clutch (24) disposed between the clutch housing and the shaft; 
a case member (21) including a housing portion (e.g. 3cylindrical portion of 21) having a cylindrical shape, the housing portion being configured to house at least a part of the clutch housing; and seal 35 has a gap however the seal 35 does not restrict radial movement of clutch housing relative to the shaft as claimed in claim 6.
Vergara (US 20160223025) discloses multi-plate clutch; shaft 50 having weaken portion at bolt 72 see Fig.1.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571) 270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ERNESTO A SUAREZ/Supervisory Patent Examiner, Art Unit 3659                                                                                                                                                                                                        



/LILLIAN T NGUYEN/Examiner, Art Unit 3659